DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-26, and 28-30 are rejected under 35 U.S.C. 102(a) as being anticipated by Tang (2021/0014805).
Regarding claim 1, Tang discloses a user equipment (UE) (Figure 1, “UE”) for wireless communication, comprising:
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
determine an operating mode ([0007] states that “terminal device receives indication information to frequency domain … information … of an attribute  of  a carrier:  operating mode is interpreted as  “information to frequency domain … information … of an attribute  of  a carrier”) associated with synchronization signal block (SSB) transmission ([0007], “… an attribute of a carrier associated with the SSB [with synchronization signal block] in a band ([0007], e.g., “carrier), wherein the operating mode is one of a licensed operating mode or an unlicensed operating mode (Figure 3 and [0045], terminal device receives SSB transmission from a network device; [046], wherein the attribute of the carrier includes whether the carrier is used by a licensed carrier system or an unlicensed carrier system, which reads on an operating mode of one of “a licensed operating mode or an unlicensed operating mode” );
and receive one or more SSBs (Figure 3 and [0045], At 302, in Figure 3, a terminal device receives an SSB transmitted by a network device)  based at least in part on the operating mode ( [0046] states that “At 302 … the indication information acquired by the terminal device is used to indicate an attribute of the carrier as to whether  the carrier is being used as a licensed carrier system or an unlicensed carrier system,” thus based on at least in part on the operating mode: e.g., licensed carrier or an unlicensed carrier mode).
Regarding claim 2, Tang discloses the UE of claim 1, wherein the one or more processors, when receiving the one or more SSBs based at least in part on the operating mode, are configured to: search for SSBs in a first set of time domain resources based at least in part on determining that the SSB transmission is associated with the licensed operating mode ([0026[, states that “. The SS block is used to carry a synchronization signal and a broadcast channel of a beam. Therefore, the SS burst set can contain the synchronization signals of the beams, the number of beams is equal to the number of SS blocks in the cell. The SS block contains a Primary Synchronization Signal (PSS) of one symbol, a Secondary Synchronization Signal (SSS) of one symbol, and New Radio access Technology-Physical Broadcast Channel (NR-PBCH) of two symbols, as shown in FIG. 2.” And, “ [0027] A period of the SS burst set is configurable, and the SS burst set transmitted within one period is transmitted within a time window of 5 ms.”), 
or search for SSBs in a second set of time domain resources based at least in part on determining that the SSB transmission is associated with the unlicensed operating mode, wherein the second set of time domain resources includes a greater number of resources than the first set of time domain resources in a same discovery reference signal transmission window.
Regarding claim 3, Tang discloses the UE of claim 1, wherein the one or more processors, when receiving the one or more SSBs based at least in part on the operating mode ([0032] states that “When the UE needs to access the network, the UE obtains system messages from the network, … “), are configured to interpret physical broadcast channel (PBCH) content included in the one or more SSBS based at least in part on the operating mode (Also, the NR-PBCH also carries information, that is, RMSI presence flag information, for indicating whether the SS block is associated with the RMS.” Also, [0033], “The PBCH in the synchronization signal block is detected according to the frequency domain position information of the synchronization signal block, to acquire the RMSI-PDCCH-Config information, and further receive the RMSI”).
Regarding claim 4, Tang discloses the UE of claim 1, wherein the operating mode is determined based at least in part on an indication of the operating mode received in association with remaining minimum system information (RMSI) ([0033], “The PBCH in the synchronization signal block is detected according to the frequency domain position information of the synchronization signal block, to acquire the RMSI-PDCCH-Config information, and further receive the RMSI”).
Regarding claim 5, Tang discloses the UE of claim 4, wherein the operating mode is indicated based at least in part on a physical downlink control channel (PDCCH) communication that schedules the RMSI ([0030], “The UE detects a New Radio access Technology-Physical Downlink Control Channel (NR-PDCCH) in the resource set to obtain scheduling information of the New Radio access Technology-Physical Downlink Shared Channel (NR-PDSCH) for carrying the RMSI.” ).
Regarding claim 6, Tang discloses the UE of claim 5, wherein the operating mode is indicated by at least one of a bit in the PDCCH communication , a cyclic redundancy check mask that is used for the PDCCH communication, a radio network temporary identifier that is used for the PDCCH communication ([0026], “The SS block contains a Primary Synchronization Signal (PSS) of one symbol, a Secondary Synchronization Signal (SSS) of one symbol, and New Radio access Technology-Physical Broadcast Channel (NR-PBCH) of two symbols, as shown in FIG. 2., or a combination thereof.” [0032], “RMSI presence flag information, for indicating whether the SS block is associated with the RMSI or the Type0-PDCCH common search space. The PRB grid offset information field includes 4 or 5 bits, which is used to indicate an offset between physical resource block (PRB) grids between channels or signals of the synchronous signal block and the non-synchronous signal block.”).
Regarding claim 8, Tang discloses the UE of claim 1, wherein the operating mode is determined based at least in part on the band, wherein the UE either always operates in the band using the licensed operating mode or always operates in the band using the unlicensed operating mode ([0047], When the terminal device detects the SSB, the terminal device can determine that whether a carrier associated with SSB is used by a licensed carrier system or an unlicensed carrier system according to a position of a synchronization raster where the SSB is located).
Regarding claim 10, Tang discloses the UE of claim 1, wherein the operating mode is determined based at least in part on a synchronization raster on which the SSB transmission occurs ([0035] For the wireless frequency spectrum in NR, the frequency domain position of the synchronization signal block is defined by the synchronization raster, as shown in Table 1 below. In different frequency ranges, possible frequency domain positions of the synchronization signal block are determined).
Regarding claim 11, Tang discloses the UE of claim 10, wherein SSB transmission in the licensed operating mode occurs on a first set of synchronization rasters and SSB transmission in the unlicensed operating mode occurs on a second set of synchronization rasters, wherein the first set of synchronization rasters and the second set of synchronization rasters do not overlap ([0050] in response to detecting that the SSB is located at a position of a first synchronization raster, the terminal determines that the carrier associated with the SSB is used by a licensed carrier system. In response to detecting the SSB is located at a position of a second synchronization raster, the terminal device determines that the carrier associated with the SSB is used by an unlicensed carrier system).
Regarding claim 12, Tang discloses the UE of claim 1, wherein the operating mode is determined based at least in part on an SSB design ([0039] When the reserved value in the PRB grid offset information field (k.sub.SSB) indicates that the current SSB is not associated with the RMSI or the Type0-PDCCH common search space, frequency domain location information of the second SSB (the current SSB is the first SSB) is indicated by the bit in the RMSI-PDCCH-Config information field).
Regarding claim 13, Tang discloses the UE of claim 12, wherein the one or more processors are further configured to perform blind decoding on an SSB received on the band to determine the SSB design by testing multiple SSB design hypotheses ([0033], the RMSI-PDCCH-Config information field is used to indicate frequency domain position information of the synchronization signal block (SSB), for reducing blind detection performed by the UE).
Regarding claim 14, Tang discloses the UE of claim 1, wherein the operating mode is determined based at least in part on at least one of: a sequence used for a primary synchronization signal included in an SSB received on the band, a sequence used for a secondary synchronization signal included in an SSB received on the band , or a combination thereof ([0050] in response to detecting that the SSB is located at a position of a first synchronization raster, the terminal determines that the carrier associated with the SSB is used by a licensed carrier system. In response to detecting the SSB is located at a position of a second synchronization raster, the terminal device determines that the carrier associated with the SSB is used by an unlicensed carrier system).
Regarding claim 15, Tang discloses the UE of claim 1, wherein the operating mode is determined based at least in part on a symbol placement, within an SSB received on the band, of at least one of a primary synchronization signal, a secondary synchronization signal, a physical broadcast channel ([0026], Therefore, the SS burst set can contain the synchronization signals of the beams, the number of beams is equal to the number of SS blocks in the cell. The SS block contains a Primary Synchronization Signal (PSS) of one symbol, a Secondary Synchronization Signal (SSS) of one symbol, and New Radio access Technology-Physical Broadcast Channel (NR-PBCH) of two symbols, as shown in FIG. 2.), or a combination thereof.
Regarding claim 16, Tang discloses the UE of claim 1, wherein the operating mode is determined based at least in part on an indication of the operating mode received in association with a physical broadcast channel (PBCH) communication included in an SSB received on the band ([0033], The PBCH in the synchronization signal block is detected according to the frequency domain position information of the synchronization signal block, to acquire the RMSI-PDCCH-Config information, and further receive the RMSI).
Regarding claim 17, Tang discloses the UE of claim 16, wherein the operating mode is indicated by at least one of: a bit in the PBCH communication ([0032], information indicates that the current SS block is not associated with RMSI or Type0-PDCCH common search space through a reserved value in the PRB grid offset information field. The PRB grid offset information field includes 4 or 5 bits), a cyclic redundancy check mask that is used for the PBCH communication, a scrambling parameter associated with scrambling a demodulation reference signal (DMRS) for the PBCH communication, a location of the DMRS for the PBCH communication , or a combination thereof.
Regarding claim 18, Tang discloses the UE of claim 1, wherein the operating mode is determined based at least in part on an indication of the operating mode received on a primary cell, wherein the band is deployed within a secondary cell ([0026], The SS block is used to carry a synchronization signal and a broadcast channel of a beam. Therefore, the SS burst set can contain the synchronization signals of the beams, the number of beams is equal to the number of SS blocks in the cell), or within a secondary cell group.
Regarding claim 19, Tang discloses the UE of claim 1, wherein the band is usable in the licensed operating mode or the unlicensed operating mode ([0047], When the terminal device detects the SSB, the terminal device can determine that whether a carrier associated with SSB is used by a licensed carrier system or an unlicensed carrier system according to a position of a synchronization raster where the SSB is located).
Claim 20 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Tang, disclose a base  station, [0043], “the network device may be a device communicating with a mobile device, and the network device may be an access point (AP) or a BTS”).
Claim 21 contains subject matter similar to claim 2, and thus, is rejected under similar rationale. 
Claim 22 contains subject matter similar to claim 3, and thus, is rejected under similar rationale. 
Claim 23 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 24 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
 Claim 25 contains subject matter similar to claim 14, and thus, is rejected under similar rationale.
Claim 26 contains subject matter similar to claim 8, and thus, is rejected under similar rationale.
Claim 28 contains subject matter similar to claim 8, and thus, is rejected under similar rationale.
Claim 29 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Tang, in [0040] discloses that “the disclosure relates to a method and device for information indication”).
Claim 30 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Tang, in [0040] discloses that “the disclosure relates to a method and device for information indication” and [0009], a network device transmitting a synchronization signal block to a terminal device.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (2021/0014805) in view of  Balachandran (US 20040259546).
Regarding claims 9 and 27, Tang discloses the determining of an operating mode, as in claim 1 above, but does not expressly disclose wherein the operating mode is determined based at least in part on a geographic location of the UE.
However, in a similar endeavor of connecting a UE to a WLAN or  acellular network, Balachandran discloses of determining a position of the mobile terminal and retrieving from a WLAN database, a position associated with a WLAN operating within the coverage area of the cellular network.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify determining mechanism of Tang with the mechanisms of Balachandran to include determining operating mode based on the location of the UE as taught by Balachandran for the reasons of better quality of service provided by the WLAN cell and cost savings on the usage of unlicensed network.
Claim 27 contains subject matter similar to claim 9, and thus, is rejected under similar rationale.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (2021/0014805) in view of  Si et al  (US 11399373).
Regarding claim 7, Tang discloses claim 4 as above, but does expressly disclose, wherein the operating mode is indicated in a payload of the RMSI.
Si discloses network access and radio resource management (RRM): thus, “determining operating mod,” in particular, a UE attempts to detect the presence of synchronization signals along with at least one cell ID (col. 15, ll. 47-52); also, where the controller/processor 225 is capable of determining configuration information for a remaining minimum system information (RMSI) transmission, including at least one of frequency resource configuration information or time resource configuration information for a control resource set (CORESET) for the RMSI transmission and generating the payload including the configuration information (col. 8, ll. 12-19).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify determining mechanism of Tang with the mechanisms of Si to include indication of operating mode in a payload of RMSI in order for the UE to monitor several neighboring cells by attempting to detect their synchronization signals and for measuring the associated cell-specific RSs more efficiently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11368930 to Kim et al: a terminal and a base station in a wireless communication system supporting an unlicensed band, and an apparatus supporting same.
US 11399356 to Akkarakaran et al: Transmission point configures a set of synchronization signal blocks to be used as positioning measurement signals, each of the plurality of synchronization signal blocks comprising a primary synchronization signal, a secondary synchronization signal, and one or more physical broadcast channel signals.
US 20180192383 to Nam et al: The method comprises receiving, from a base station (BS), a synchronization signal/physical broadcasting channel (SS/PBCH) block comprising a PBCH that carries a master information block (MIB) including an SIB1 CORESET configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644